Bell, J.
1. The evidence objected to having been provisionally admitted by the trial judge on the statement of counsel for the plaintiff that he would subsequently supply a defect in the preliminary proof, and no motion being thereafter made by counsel for the defendant to exclude it, the trial court did not err in refusing to grant a new trial on the ground that the evidence should have been excluded. Hix v. Gulley, 124 Ga. 547 (52 S. E. 890).
2. The first verdict for the plaintiff having been set aside by this court (Bines v. Bellah, 26 Ga. App. 361 (106 S. E. 559), for want of evidence to support it, there was upon the second trial such additional evidence that we cannot hold that the evidence in its entirety was insufficient as a matter of law to support the verdict. The jury having twice found in favor of the plaintiff, and the verdict having the approval of the trial judge and being supported by some evidence, though slight, the judgment of the trial court, overruling the defendant’s motion for a new trial, must be affirmed.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., ooneur.